 Case: 17-11527-BAH Doc #: 53 Filed: 11/05/18 Desc: Main Document                                                Page 1 of 4

                              UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE

          In Re: Jess E. Cole                                                    Case No. 17-11527-BAH
                         Debtor(s).                                              Chapter 13

          ORDER SUSTAINING TRUSTEE'S OBJECTIONS TO CLAIMS
        AND AUTHORIZING TRUSTEE TO DISBURSE PAYMENTS UNDER
                         CHAPTER 13 PLAN

       Upon consideration of the Trustee's Objections to Claims and Motion for
Authorization to Disburse Payments (the "Motion") filed by the Chapter 13 Trustee, the
Court hereby GRANTS the Motion according to the following terms:1

I. Objection to Certain Filed Claims:

  A. Late General Claims: The Trustee has objected to the claims listed below. These
     claims were filed beyond the non-governmental claims bar deadline of 03-05-18.
     Accordingly, these claims are hereby DISALLOWED and shall not receive a
     distribution under the Chapter 13 Plan, absent a specific Order to the contrary from
     the Court.
     N/A


  B. Late Governmental Claims: The Trustee has objected to the claims listed below.
     These claims were filed beyond the governmental claims bar deadline of 04-30-18.
     Accordingly, these claims are hereby DISALLOWED and shall not receive a
     distribution under the Chapter 13 Plan, absent a specific Order to the contrary from
     the Court.
     N/A


  C. Duplicate Claims: The Trustee has objected to the claims listed below. These
     claims are duplicative of other claims filed in this case and, consequently, are hereby
     DISALLOWED. These claims will not receive a distribution under the Chapter 13
     Plan.
     N/A




______________________________
1. The number assigned to each claim listed in each of the following sections corresponds to that claim's listing in the
Court's Registry of Claims in this case. Any claims denoted with an asterisk ("*") are not listed in the Registry of
Claims.
 Case: 17-11527-BAH Doc #: 53 Filed: 11/05/18 Desc: Main Document                   Page 2 of 4

II. Statement of Applicable Plan Provisions, and Request for Authorization to Pay
Certain Claims:

  A. Total Proposed Payments from Debtor(s)
     (plus any annual applicable income tax refund):                            $9,000.00

  B. Chapter 13 Trustee's Fees and Expenses:                                      $900.00

  C. Secured Claims: The following filed secured claims shall receive a distribution
     from the funds submitted by the Debtor. To the extent that the allowed amount
     shown below reflects arrearages to cure defaults pursuant to 11 U.S.C. § 1322(b)(3)
     or (5), such defaults shall be deemed cured upon payment of the allowed amount
     plus additional amounts due pursuant to 11 U.S.C. § 1322(e); the applicable
     underlying security interest(s) remain unimpaired. To the extent that the allowed
     amount shown here reflects full payment of the secured claim pursuant to the plan,
     the security interest shall be discharged upon payment of the allowed amount and
     any applicable interest in full. Regarding any secured claim listed here for which
     the Debtor(s) have proposed that the creditor retain its lien, should subsequent
     events occur that result in relief being granted from the stay of 11 U.S.C. § 362(a)
     and liquidation of the collateral, then if that creditor seeks to assert an unsecured
     deficiency claim resulting from the liquidation of the collateral, that creditor shall
     move to amend its previously allowed secured claim to reflect the unsecured
     deficiency. The Court may then allow the unsecured deficiency claim for plan
     distribution purposes.


  C.1. Secured Claims paid directly by the Debtor(s):
         FreedomRoad Financial/Capital Recovery Group (2014 Arctic
         Cat snowmobile)


  C.2. Secured and Secured Arrearage Claims Paid Through the Plan:
  1.     RTN Federal Credit Union                                                2,912.00
  8.     FreedomRoad Financial/Capital Recovery Group                              379.00
  TOTAL SECURED AND SECURED ARREARAGE CLAIMS:                                   $3,291.00

  C.3. Modified Secured Claims Paid Through the Plan:
    N/A
    TOTAL MODIFIED SECURED CLAIMS:                                                   $0.00

  C.4. Secured Claims Secured by Collateral Surrendered by the Debtor(s): These
    claims are not to be paid through the plan nor to be paid directly by the Debtor(s).
    N/A

  D. Priority Claims: The priority claims, listed below, shall receive a distribution by
     the Chapter 13 Trustee from the funds submitted by the Debtor(s).
  6.     Internal Revenue Service                                                   853.00
Case: 17-11527-BAH Doc #: 53 Filed: 11/05/18 Desc: Main Document                    Page 3 of 4

 D.1 Attorney's Fees:
 *      Attorney Richard Gaudreau

 Total Attorney Fee, Inclusive of Retainer                4,500.00

 Pre-Petition retainer:                                   2,500.00

 Remaining balance due, Payable Through the Plan:                     2,000.00


          Inclusive of the retainer, $4,500.00 of any attorney fee can be paid over the
    first 12 months of the plan pursuant to AO 2016-1. Any attorney fee
     requested in excess of $4,500.00 requires an approved fee application.

 Portion of Balance Due Paid Over:

    The first 12 months of the plan up to the total of $4,500.00:                 2,000.00

    b) remaining balance to be paid over full term of the plan,                      $0.00

 TOTAL PRIORITY CLAIMS:                                                          $2,853.00


 E. General Unsecured Claims: The claims, listed below, both timely-filed general
    unsecured claims and amounts deemed unsecured pursuant to the modification of
    certain secured claims --referred to above in section II.C.---shall receive
    distributions from the Chapter 13 Trustee from the funds submitted by the
    Debtor(s):
 2.      RTN Federal Credit Union (deemed unsecured)                              5,293.00
 5.      Harley-Davidson Credit Corp.                                            19,623.00
 6.      Internal Revenue Service                                                 2,462.00
 7.      Casella Waste Services                                                     115.00
 10.     American InfoSource LP for Verizon                                       1,969.00
 TOTAL UNSECURED CLAIMS:                                                        $29,462.00

 F. Unscheduled General Unsecured Claims: The claims listed below were filed in
    the Registry of Claims as unsecured claims. These claims cannot be identified or
    located in the Schedules filed in this case. Each of these claims shall receive a
    distribution from the Chapter 13 Trustee from the funds submitted by the Debtor(s),
    unless successfully objected to by the Debtor(s).
 3.      American InfoSource LP for T-Mobile                                        129.00
 4.      Harley-Davidson Credit Corp.                                               443.00
 9.      NPRTO North-East, LLC                                                    4,445.00
 TOTAL UNSCHEDULED UNSECURED CLAIMS:                                             $5,017.00
Case: 17-11527-BAH Doc #: 53 Filed: 11/05/18 Desc: Main Document          Page 4 of 4

III. Summary of the Confirmed Chapter 13 Plan:

   Total Proposed Payments from Debtor(s)                              $9,000.00
     (plus any applicable annual income tax refunds)
   Distributions Under Plan
      Trustee's Fees (10% of total)                                       900.00
      Total Secured and Secured Arrearage Claims                        3,291.00
      Total Modified Secured Claims                                         0.00
      Total Priority Claims                                               853.00
      Attorney's Fees Payable under the Plan                            2,000.00
      Estimated Total Remainder Available for
      Unsecured Creditors                                              $1,956.00

     Total Scheduled General Unsecured Claims:                         29,462.00
     Total Unscheduled General Unsecured Claims:                        5,017.00

   SUBTOTAL:                                                          $34,479.00

                        (6% to be disbursed to Unsecured Creditors)

   ENTERED at Concord, New Hampshire.



        November 05, 2018                     /s/ Bruce A. Harwood
Date: ______________________________          ______________________________
                                              Bruce A. Harwood
                                              Chief Bankruptcy Judge
